          Case: 1:20-cv-00149-JMV Doc #: 21 Filed: 09/01/21 1 of 6 PageID #: 847




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

BEVERLY BURTON                                                                                        PLAINTIFF

v.                                                                                      NO.: 1:20-CV-149-JMV

COMMISSIONER OF SOCIAL SECURITY                                                                    DEFENDANT

                                              FINAL JUDGMENT

         This matter is before the Court pursuant to 42 U.S.C. § 405(g) for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

Plaintiff’s application for a period of disability and disability insurance benefits. The parties have

consented to entry of final judgment by the United States Magistrate Judge under the provisions

of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth Circuit.1 The Court,

having reviewed the record, the administrative transcript, the briefs of the parties, and the

applicable law and having heard oral argument, finds as follows, to-wit:

         The Plaintiff asserts on this appeal that the Administrative Law Judge (the “ALJ”) and the

Appeals Council (the “AC”) committed the following reversible errors: (1) the AC failed to

consider the Medical Source Statement (dated approx. 2 months after the ALJ’s decision) of Dr.

Castillo, Plaintiff’s treating physician; (2) the ALJ’s decision and summary of the testimony were




1
  Judicial review under 42 U.S.C. § 405(g) is limited to two inquiries: (1) whether substantial evidence in the record
supports the Commissioner’s decision and (2) whether the decision comports with proper legal standards. See Villa
v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990). “Substantial evidence is ‘such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.’” Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994)
(quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). “It is more than a mere
scintilla, and less than a preponderance.” Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993) (citing Moore v.
Sullivan, 919 F.2d 901, 904 (5th Cir. 1990)). “A decision is supported by substantial evidence if ‘credible evidentiary
choices or medical findings support the decision.’” Salmond v. Berryhill, 892 F.3d 812, 817 (5th Cir. 2018) (citations
omitted). The court must be careful not to “reweigh the evidence or substitute . . . [its] judgment” for that of the ALJ,
see Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988), even if it finds that the evidence preponderates against the
Commissioner's decision. Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir. 1994); Harrell v. Bowen, 862 F.2d 471, 475
(5th Cir. 1988).
         Case: 1:20-cv-00149-JMV Doc #: 21 Filed: 09/01/21 2 of 6 PageID #: 848




inaccurate in relation to the testimony regarding Plaintiff’s migraine headaches and in regard to

Dr. Moss’s report.

                                                   Discussion2

         By way of background, the ALJ found, following a hearing on July 10, 2019, that the severe

impairments from which the Plaintiff suffered were “migraine headaches; undifferentiated

connective tissue disease with lupus features; degenerative disc disease of the lumbar spine;

depression; and generalized anxiety disorder.” Tr. 25. The ALJ found that as a result of these

severe impairments, the Plaintiff did not meet a listing. Tr. 26.

         The ALJ determined that Plaintiff had the residual functional capacity to perform light

work as defined in 20 C.F.R. § 404.1567(b) except that the Plaintiff can occasionally climb and

balance, and frequently handle and finger. The Plaintiff is limited to simple repetitive work with

occasional public contact and no fast-paced work, such as production work. Tr. 28. At step four,

the ALJ determined that:

                  Plaintiff could not perform her past relevant work as a human
                  resource clerk, ticket clerk, or administrative assistant. Tr. 32. At
                  step five, the ALJ determined that, based on Plaintiff’s RFC,
                  vocational profile, and VE testimony, Plaintiff could perform the
                  jobs of laundry folder and housekeeper, which each exist in the
                  national economy in significant numbers.

         Plaintiff requested review by the Appeals Council and submitted a MSS, dated October 11,

2019. The AC declined to review stating that they “found no reason under our rules to review the

[ALJ]’s decision.” Further, the AC found that the Medical Source Statement completed by the

primary treating physician, Dr. Castillo, was dated October 11, 2019, which was after the hearing




2
 The 12-page Chronological Summary of Relevant Information and Medical Treatment set forth by the Plaintiff in
her briefing is, in the interest of efficiency, incorporated by reference herein. (A complete medical summary can be
found in the Transcript, pages 297-313).
        Case: 1:20-cv-00149-JMV Doc #: 21 Filed: 09/01/21 3 of 6 PageID #: 849




decision, and did not relate to the period at issue. Thus, it was not reviewed by the AC pursuant to

20 C.F.R. § 404.970(a)(5).

       I.      First Argument

       In support of her first assignment of error, the Plaintiff asserts that the Medical Source

Statement from Dr. Castillo “clearly indicates that it relates to the past relevant period” and clearly

indicated her problems, and associated limitations, during the relevant period, were more severe

than the ALJ, Dr. Saddler, or Dr. Dees [both state agency physicians] identified. [19]. According

to the Plaintiff, the failure to analyze the MSS leaves the findings incomplete as it leaves as the

only physicians relied upon by the ALJ, Drs. Saddler and Dees, who reviewed only 50 pages of

over 400 pages of the Plaintiff’s medical records.

       In opposition to these arguments, the Commissioner asserts that “nothing in this check-

mark form indicates it relates to her condition during the relevant period.” Tr. 16-19. As such, the

Commissioner asserts it is irrelevant and does not satisfy Plaintiff’s burden pursuant to 20 C.F.R.

§ 404.970(a)(5) to show that the evidence in question is new, material, and relates to the period on

or before the ALJ’s decision. Nor does it “demonstrate a reasonable probability that the additional

evidence would change the outcome of the decision.” 20 C.F.R. § 404.970(a)(5). [19].

       In the court’s opinion, there was no legal error in the AC’s decision that the MSS, dated

two (2) months after the ALJ’s decision, was not properly reviewable by it. 20 C.F.R. § 404.970

provides in relevant part:

               404.970 Cases the Appeals Council will review.
               (a) The Appeals Council will review a case at a party's request or on
               its own motion if….
               (5) Subject to paragraph (b) of this section, the Appeals Council
               receives additional evidence that is new, material, and relates to the
               period on or before the date of the hearing decision, and there is a
               reasonable probability that the additional evidence would change the
               outcome of the decision.
        Case: 1:20-cv-00149-JMV Doc #: 21 Filed: 09/01/21 4 of 6 PageID #: 850




       In the instant case, the subject MSS is not only dated approximately two (2) months after

the ALJ’s unfavorable decision, nowhere does it recite that it covers anything other than the

Plaintiff’s then current limitations. In as much as it would require pure speculation to surmise that

there had been no change in Plaintiff’s medical condition and resulting limitations over the two

months since the relevant period ended, the MSS fails to satisfy the requirements for AC

consideration under 20 C.F.R. § 404.970(a)(5).

       II.     Second Argument

       When discussing the migraines, the ALJ stated that Plaintiff had “learned to function

during a migraine” and that the medication reduced the intensity of the migraines. Tr. 29. The ALJ

further stated that the migraines were “resolved after the Plaintiff took a migraine cocktail.” Tr.

30. The Plaintiff argues that these findings are a mischaracterization of the actual evidence.

               [Plaintiff] did testify that she “had learned to function” but that the
               migraine cocktail, given to her situationally at the hospital, allowed
               her to “actually stay awake” and that she typically has “to sleep,
               just—I mean, the medication that I take just basically knocks me out
               to be able to tolerate a migraine.” [Plaintiff] did not state that she
               was able to completely function with a headache. Nor did she
               indicate that she would work or even perform most of her ADL’s.

       In response to these arguments the Commissioner asserts:

               The ALJ found that Plaintiff’s migraine headaches constituted a
               severe impairment, and discussed the evidence related to this
               condition, finding that Plaintiff was able to function despite her
               migraine headaches and that medication largely controlled them.
               Plaintiff testified that her migraine headaches “never go away” but
               that a migraine cocktail “eased it enough that I could actually stay
               awake.” She went on to testify that she takes a preventative
               medication that “helps with it” and another medication, Maxalt, for
               “when the pain is getting strong,” indicating that even if she has
               migraines that “never go away,” medication is able to control her
               headaches. Plaintiff’s objective medical evidence shows that
               medication controls her migraines and she does not experience the
               extreme medication side effects she claimed. For example, Dr.
        Case: 1:20-cv-00149-JMV Doc #: 21 Filed: 09/01/21 5 of 6 PageID #: 851




                Castillo’s records throughout the relevant period contain no
                complaints of uncontrolled migraines or that she was “constantly”
                taking migraine medication leading to extreme side effects.
                Although Plaintiff complained of a headache (along with several
                other complaints) on September 13, 2018, Dr. Castillo did not
                modify treatment. While Plaintiff complained of a “daily headache”
                since her hospital discharge for viral meningitis in January 2019, she
                later admitted on April 29, 2021 that her headaches were “much less
                severe.” Dr. Castillo also noted that her Carbamazepine, used for
                treating fibromyalgia, “is also good in controlling her migraine
                headaches” as of June 2019. . . . The evidence shows that on
                December 31, 2018, Plaintiff sought treatment at the hospital for a
                number of complaints, including a headache, but after a drug
                cocktail and treatment for viral meningitis, she was discharged on
                January 7, 2019, without further complaints of migraines. The ALJ
                did not err when he noted that the drug cocktail resolved her
                headache.

        In sum, the Commissioner argues that the ALJ properly considered Plaintiff’s migraine

symptoms. The court agrees that, as outlined by the Commissioner, the ALJ committed no legal

or prejudicial error with reference to the assessment of Plaintiff’s headaches and further that, as

illustrated above, there is substantial evidence to support the RFC with regard thereto.

        III.    Third Argument

        As concerns Plaintiffs’ final argument, namely that the ALJ committed legal error because,

                [t]he testing [by Dr. Moss] indicated that [Plaintiff] had an IQ of 61.
                That this test was valid and that this was consistent with [Plaintiff]’s
                SPED high school education. Therefore, [t]his should have been
                found as a severe impairment. Then it should have been analyzed
                for a listing (12.05), then if found not to meet a listing it should have
                been incorporated into the limitations.

        In response, the Commissioner asserts that, as the ALJ pointed out, Dr. Moss specifically

noted that Plaintiff’s insufficient effort during testing resulted in the subject test results [aside from

two specific tests, not including the aforementioned IQ test] being invalid.

        Having reviewed the report of Dr Moss, the court finds that, indeed, the IQ test score on

which Plaintiff relies for this assignment of error was found by Dr Moss to be invalid. As such,
        Case: 1:20-cv-00149-JMV Doc #: 21 Filed: 09/01/21 6 of 6 PageID #: 852




Plaintiff has not demonstrated the occurrence of the alleged error on this point. In short, the ALJ

did not err by not recognizing an additional impairment based on the invalid testing results

obtained by Dr. Moss.

       For the foregoing reasons, the court finds that the Plaintiff’s assignments of legal error are

without merit and that the RFC is supported by substantial evidence in the record. Therefore, the

decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this 1st day of September, 2021.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
